Case 3:19-cv-01791-RDM Document1 Filed 10/16/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
SCRANTON DIVISION

 

CHRISTINA PRUKALA, CIVIL ACTION
Plaintiff,
Vv. Case No.
CHASE BANK
270 Park Avenue
New York, NY 10017

Defendant.

 

 

NOTICE OF REMOVAL

Defendant JPMorgan Chase Bank, N.A., improperly named as Chase
Bank (“Chase”), hereby files this Notice of Removal from the Court of
Common Pleas for Lackawanna County, Pennsylvania, to the United States
District Court for the Middle District of Pennsylvania. This Court has
Jurisdiction under 28 U.S.C. § 1331.

In further support of this Notice of Removal, Chase states as follows:

BACKGROUND AND PROCEDURAL HISTORY

1. On September 9, 2019, Plaintiff Christina Prukala (“Plaintiff”)

filed this action in the Court of Common Pleas for Lackawanna County,

Pennsylvania, Case No. 19-cv-5273. A true and correct copy of the
Case 3:19-cv-01791-RDM Document1 Filed 10/16/19 Page 2 of 7

Complaint is attached hereto as Exhibit 1. Exhibit 1 constitutes all of the
process, pleadings, and orders served in this case and is attached hereto
pursuant to 28 U.S.C. § 1446(a).

2. Plaintiff asserts claims for violations of the federal Fair Debt
Collection Practices Act, 15 U.S.C. §1692 ef seg. (“FDCPA”) and
Pennsylvania’s Fair Credit Extension Uniformity Act, 73 P.S. § 2270.1 et seq.
(“FCEUA”). Plaintiff bases those claims on Chase’s alleged reporting of
inaccurate and derogatory information regarding outstanding debt on a Chase
account to credit reporting agencies. (See Compl. at {97 1, 9-11, 15, 19)
Plaintiff alleges she disputed the debt but Chase continued to report the
purported inaccurate and derogatory information, which in turn negatively
reflected upon her credit repayment history, her financial responsibility as a
debtor, and her credit worthiness. (See id. at ff] 15-19)

3, Plaintiff seeks actual damages, in which Plaintiff includes “lost
time in dealing with said violations, and in seeking and contacting legal
counsel for the purpose of exploring and commencing this litigation.” (Id. at
4] Prayer for Relief.)

4, She also seeks “punitive damages[,|’” “injunctive relief

prohibiting such actions by Defendant in the future[,]” attorneys’ fees, and
Case 3:19-cv-01791-RDM Document1 Filed 10/16/19 Page 3 of 7

“[ajny other relief the Court may deem just and proper.” (/d. at Prayer for
Relief.)

PARTIES!

5. Plaintiff is a citizen of Pennsylvania. (Compl. at ¢ 4)
6. Chase is a national bank chartered under the National Bank Act
with its main office in Columbus, Ohio.

TIMELINESS OF REMOVAL
7. Plaintiff filed her Complaint on September 9, 2019.

8. Chase was served on September 24, 2019. Chase is filing this
Notice of Removal within 30 days of the date it received a copy of the
Complaint.

9. Thus, this notice is timely pursuant to 28 U.S.C. § 1446(b).

 

| Plaintiff purportedly includes “John Does 1-10” and “X,Y,Z
Corporations” in the Complaint as parties to this action. (Compl. at 5)
However, Plaintiff did not include these parties in the caption, nor has
she made any class action allegations. This appears to be a typographical
error resulting from Plaintiff's editing of a strikingly similar complaint
she filed against Chase on December 5, 2018, in the Court of Common
Pleas for Lackawanna County, Pennsylvania, Case No. 18-cv-6473,
which Chase removed to federal court, C.A. No. 3:19-cv-95-MEM, and
Plaintiff then voluntarily dismissed.
Case 3:19-cv-01791-RDM Document1 Filed 10/16/19 Page 4 of 7

BASES FOR REMOVAL JURISDICTION?
10. Removal is appropriate under 28 U.S.C. § 1331, as Plaintiff

asserts claims in violation of the FDCPA (15 U.S.C. § 1692 et seg.), a federal
statute.

11. This Court has original jurisdiction over this matter pursuant to
28 U.S.C. § 1331 because Plaintiff's claims are founded on a claim or right
arising under the laws of the United States.

12. Under 28 U.S.C. § 1331, removal is appropriate if the district
court has original jurisdiction founded on a claim or right arising under the
laws of the United States and the action shall be removable without regard to
the citizenship or residence of the parties.

13. Plaintiff alleges Chase violated the federal FDCPA. See Compl.

at Counts Three and Four.

 

2 Had Plaintiff properly pleaded a class action that would be a separate
and independent ground for seeking removal. See 28 U.S.C. §§ ©
1332(d)(1), (2), and (5)(B) (authorizing removal of a civil action that (i)
meets the CAFA’s definition of “class action,” (ii) has at least one
plaintiff class member whose state citizenship differs from that of any
defendant, (iii) has at least 100 putative class members, and (iv)
features an amount in controversy in excess of $5,000,000).

3 Plaintiff includes two Count IVs in her complaint, both alleging
violations of the FDCPA.
Case 3:19-cv-01791-RDM Document1 Filed 10/16/19 Page 5 of 7

14. This Court has jurisdiction over all claims brought under this
federal statute and, as such, federal question jurisdiction exists under 28
U.S.C. § 1331.

15. Accordingly, this action is one over which this District Court has
subject matter jurisdiction over the entire case pursuant to 28 U.S.C. § 1331.

REMOVAL TO THE MIDDLE DISTRICT OF PENNSYLVANIA IS
PROPER

16. Removal to the Middle District of Pennsylvania, Scranton
Division, is proper because it is the district and division within which the state
action is pending. See 28 U.S.C. § 1446(a).

NOTICE TO STATE COURT AND PLAINTIFF
17. Counsel for Chase certifies, pursuant to 28 U.S.C. § 1446(d),

copies of this Notice of Removal will be filed with the Court of Common
Pleas for Lackawanna County, Pennsylvania, and served upon Plaintiff
promptly. A true and correct copy of Chase’s Notice of Filing Notice of
Removal is attached hereto as Exhibit 2.

WHEREFORE, the case now pending in the Court of Common Pleas
for Lackawanna County, Pennsylvania, No. 19-cv-5273, is hereby removed to
the United States District Court for the Middle District of Pennsylvania

pursuant to 28 U.S.C. §§ 1441, 1453.
Case 3:19-cv-01791-RDM Document1 Filed 10/16/19 Page 6 of 7

Dated: October 15, 2019

/s/ Jenny N. Perkins

Jenny N. Perkins, Esq.
perkinsj@pballardspahr.com
BALLARD SPAHR LLP

1735 Market Street, 51st Floor
Philadelphia, PA 19103-7599
T: 215.665.8500

F: 215.864.8999

Attorneys for Defendant
Chase Bank USA, N.A.
Case 3:19-cv-01791-RDM Document1 Filed 10/16/19 Page 7 of 7

CERTIFICATE OF SERVICE

I hereby certify that, on October 15, 2019, I caused a true and correct

copy of the foregoing to be served by email and ECF notification:

Joseph T. Sucec, Esq.
P.O. Box 317

Grantham, PA 17027
joesucec@gmail.com

Attorneys for Plaintiff

Dated: October 15, 2019

/s/ Jenny N. Perkins
Jenny N. Perkins
